DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
and disabled (see independent claims 1 and 11 which recite alerting a user if the radio frequency detection device has been disabled).  
The original specification, however, discloses that the radio frequency detection device broadcasts a signal configured to alert a user if the radio frequency detection device has been tampered with or disabled (see paragraph [0025]), not both. Therefore, the original specification fails to fully support the newly-added claimed limitations that the radio frequency detection device broadcasts a signal configured to alert a user if the radio frequency detection device has been tampered with and disabled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rae (US 2008/0057976) in view of Clynne (US 2018/0172243), Wilson (US 2007/0086198), Brisebois (US 2011/0086614), and Lippman (US 2016/0121951).
As to claim 1, Rae discloses a system (see at least figure 2) comprising at least one power connection (see paragraph [0076]); and a radio frequency detection device 240 (see at least figure 2) comprising at least one processor 520 (see figure 5); wherein the radio frequency device is operatively connected to the at least one power connection device (see paragraph [0076]).  
Rae fails to disclose that the system comprises a lighting fixture comprising a secure housing, at least one light source, at least one power connection operatively coupled to the at least one light source, wherein the radio frequency detection device is only operative connected to the at least one power connection and is within the secure housing.  Clynne discloses that a system (see at least figures 1-2) comprises a lighting fixture 200 comprising a secure housing 102, 202, at least one light source 104, at least one power connection operatively coupled to the at least one light source (see paragraphs [0023], [0027]), wherein a radio frequency device (see numerical 206 and/or 302) is only operatively connected to the at least one power connection and is within the secure housing (see paragraphs [0027], [0029]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Clynne to Rae, in order to integrate the radio frequency detection device to lighting fixture in a cosmetically attractive and uniform fashion (as suggested by Clynne at paragraph [0036]).
The combination of Rae and Clynne fails to disclose that the lighting fixture comprises a secure tamper-resistance housing.  Wilson discloses a lighting fixture comprising a secure tamper-resistance 
The modified Rae fails to disclose at least one computer readable storage medium in communication with the at least one processor, wherein the computer readable storage medium contains one or more programming instructions that, when executed by the processor, cause the radio frequency detection device to: detect a radio frequency: and responsive to detecting the radio frequency, store data associated with the radio frequency comprising at least one of: an International Mobile Equipment Identity number of a device responsible for the radio frequency and a SIM card identification number of a device responsible for the radio frequency.  Brisebois discloses at least one computer readable storage medium in communication with an at least one processor, wherein the computer readable storage medium contains one or more programming instructions (see paragraphs [0031], [0097], and [0123]) that, when executed by the processor, cause a radio frequency detection device 220 (see at least figure 2) to: detect a radio frequency (see paragraphs [0064], and [0065]); and responsive to detecting the radio frequency, store data associated with the radio frequency comprising at least one of: an International Mobile Equipment Identity number of a device responsible for the radio frequency and a SIM card identification number of a device responsible for the radio frequency (see paragraph [0065]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Brisebois to the modified Rae, in order to reduce the weight, size, as well as implementing cost of the system, and further accurately identify an unauthorized mobile device.      
The modified Rae fails to disclose wherein the radio frequency detection device broadcasts a signal configured to alert a user if the radio frequency detection device has been disabled.  Lippman 
 As to claims 2, 12, Rae discloses that the radio frequency detection device 240 comprises a power wake-up circuit (see paragraph [0076]).
	As to claims 3, 13, the combination of Rae and Clynne discloses a plurality of lighting fixtures 200 (see Clynne, figures 1-2) and a plurality of radio frequency detection devices 240 (see Rae, figure 4).
	As to claims 4, 14, Rae discloses that each of the plurality of radio frequency detection devices 240 comprises a wireless network adapter (see paragraph [0045]).
	As to claims 5, 15, Rae discloses that each of the plurality of radio frequency detection devices is configured to create a mesh network using the wireless network adapter (see paragraph [0045]), and wherein the mesh network utilizes at least one of a flooding technique and a routing technique (see paragraph [0045]).
As to claims 7, 17, the combination of Rae and Clynne discloses that each of the plurality of radio frequency detection devices 240 detects a failure in at least one of the plurality of radio frequency detection devices 240 (see Rae, paragraph [0045]); and responsive to the detection of a failure, self-heal the mesh network (see Rae, paragraph [0045]).
	As to claims 9, 19, Rae discloses that radio frequency device 240 transmits, using the wireless network adapter, the data associated with the radio frequency to at least one of: a central server 210 and a mobile device (see paragraphs [0046], [0047]).

	As to claim 11, it is rejected for similar reasons with respect to claim 1 as set forth above.
As to claim 16, Rae discloses that the mesh network utilizes at least one of a flooding technique and a routing technique (see paragraph [0045]).
As to claim 21, it is rejected for similar reasons with respect to claim 1 as set forth above.  Rae further discloses the radio frequency detection device 240 (see at least figure 5) comprising: at least one antenna 500; at least one processor 520 operatively coupled to the at least one antenna 500 to: detect, using the at least one antenna, that at least one mobile device is attempting to transmit to a third party network (see paragraphs [0046], [0047]); capture, using the processor, information associated with the mobile device (see paragraphs [0046], [0060], [0061]); and transmit, using the processor, the information to one or more secure devices (see paragraph [0046]).
As to claims 22-23, the combination of Rae and Lippman further discloses that the radio frequency detection device broadcasts a signal configured to alert a user if the radio frequency detection device has been tampered with (see Lippman, paragraphs [0007], and [0012]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-17, 19-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasanna (US 2016/0232761) discloses a communication device generates alerts when an attempt is made to disable or tamper with (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646